UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5047



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SHAUN DERRICK GODLEY,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (4:05-cr-00017)


Submitted:   November 14, 2007         Decided:     December 10, 2007


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia Patterson, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. Anne
Margaret Hayes, Banumathi Rangarajan, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Shaun Derrick Godley pled

guilty   to    possession   of   a   firearm   by   a   convicted   felon,   in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2007).   He received an enhanced sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2007).   Godley timely appealed.

              Godley’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether the

ACCA enhancement violated his constitutional rights under Blakely
v. Washington, 542 U.S. 296 (2004).          Counsel states, however, that

he has found no meritorious grounds for appeal.           Godley filed a pro

se supplemental brief asserting that he was denied effective

assistance of counsel.      Finding no meritorious grounds for appeal,

we affirm.

              Godley asserts that the ACCA enhancement violated his

Sixth Amendment rights because his prior convictions, upon which

the court based the enhancement, were not submitted to a jury,
proved beyond a reasonable doubt, or admitted by him.               This court

rejected the same argument in United States v. Cheek, 415 F.3d 349,
352-54 (4th Cir.), cert. denied, 546 U.S. 1010 (2005); see also

United States v. Thompson, 421 F.3d 278, 283 (4th Cir. 2005), cert.

denied, 547 U.S. 1005 (2006).

              Godley also contends that the ACCA is unconstitutional

after Apprendi v. New Jersey, 530 U.S. 466 (2000), and its progeny,

and that Almendarez-Torres v. United States, 523 U.S. 224 (1998),


                                     - 2 -
is no longer good law.            He relies in particular on Justice Thomas’

concurrence in Shepard v. United States, 544 U.S. 13, 26-28 (2005).

However, Justice Thomas’ concurring opinion is of no precedential

value.       Godley acknowledges that his argument is foreclosed by

existing Supreme Court precedent and by this court’s decision in

Thompson, but urges that the decision in Thompson be reconsidered

in light of Chief Judge Wilkins’ dissent in that case.                       However, a

panel of this court may not overrule a prior published decision of

the court.          United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.

1999).

                  In accordance with Anders, we have reviewed the record in
this       case    and   have    found   no    meritorious       issues    for    appeal.*

Accordingly, we affirm Godley’s conviction and sentence.

                  This   court   requires      that   counsel     inform     Godley,     in

writing, of the right to petition the Supreme Court of the United

States for further review.               If Godley requests that a petition be

filed,       but    counsel      believes     that    such   a    petition       would   be

frivolous, then counsel may move in this court for leave to
withdraw from representation.                 Counsel’s motion must state that a

copy thereof was served on Godley.                  We dispense with oral argument

because the facts and legal contentions are adequately presented in


       *
      In his pro se supplemental brief, Godley argues that counsel
was ineffective for failing to seek a downward departure under USSG
§§ 5K2.12 or 5K2.13. A defendant usually must bring ineffective
assistance claims in a 28 U.S.C. § 2255 (2000) motion unless it
conclusively appears from the record that counsel did not provide
effective representation. United States v. Baldovinos, 434 F.3d
233, 239 (4th Cir.), cert. denied, 546 U.S. 1203 (2006). Here, no
such error is apparent from our review of the record.

                                            - 3 -
the materials before the court and argument would not aid the

decisional process.



                                                     AFFIRMED




                            - 4 -